Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Response to Amendment
The amendment filed 04/18/2022 has been entered.  No claims have been amended.  Claims 1-6, 8-10, 12-19, and 37-43 are pending.
The claim interpretation under 35 USC 112 (f) is withdrawn, along with the associated grounds of rejection under 35 USC 112 (a) and (b).
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
Claim Rejections-35 U.S.C. §112
Applicant traverses in that:
“First, contrary to the requirements of MPEP §2163(II)(A), the Office Action provided no evidence to counter the presumption that the written description, as filed, is adequate. Rather, the Office Action simply questioned whether it is technologically possible that a "conventional controller" could be programmed as claimed. This does not meet the burden required by MPEP §2163(II)(A) to establish a proper rejection under § 112(a). Thus, the rejection cannot be sustained.” 

“Second, putting aside the fact that the Examiner carries the burden of providing evidence to establish the rejection, Applicant hereby provides evidence that a conventional controller can achieve the claimed function. That is, the Office Action asserted that the a conventional controller could not understand how to position workpieces in XYZ dimensions, so that the controller would know when the focus spot is near the edge of the workpiece, as claimed. This ability has been known in semiconductor lithography. For example, USP 9,062,962 demonstrates this functionality in semiconductor lithography. Though this patent is in a different field, it clearly shows that controllers are able to determine that the laser focus spot is positioned near the edge of the material being processed, or predict the focal spot location. Thus, though the Office Action carries the burden of providing evidence to properly establish the present rejection, Applicant has provided evidence that clearly contradicts the rejection.”

In response, the examiner disagrees.  The basis of the rejection is not whether one could program the controller to achieve the claimed function or whether the controller can be programmed accordingly.  The specification discloses that the controller functions in accordance with a software program.  It is clear that the controller of the instant application is a programmable controller.  Furthermore, whether or not one of ordinary skill in the art is capable of programming a controller to perform the claimed function is not relevant to the issue at hand.  Rather, the issue is whether or not the specification provides sufficient disclosure for the manner in which the controller is intended to be programmed, or otherwise perform the claimed function, in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The written description, as detailed below, does not provide sufficient disclosure of how the controller receives, or otherwise is made aware, of the focus spot being located near an edge of the material. The examiner has previously inquired as to how the controller ascertains that the focus spot is near the edge of the material. Does the software platform utilized by the controller predict the focus spot location? The specification does not appear to disclose any information about predicting the focus spot location or tracking the focus spot.  Does the controller rely on data obtained through the use of sensors, probes, etc. that detect the focus spot location? The specification makes not mention of any additional structures that may be used for positional feedback control that would allow the controller to function as claimed.  Applicant’s traversal does not address these issues nor cites, specifically, where in the specification it discloses the manner in which the controller performs this claimed function.  Specifically, how does the controller ascertain that the focus spot is near an edge of the material?  
Applicant’s citation to U.S. Patent 9062962 as evidence that conventional controllers possess the claimed functionality is unpersuasive.  The basis of the rejection, contrary to applicant’s assertion, is not whether or not “a conventional controller could [not] understand how to position workpieces in XYZ dimensions, so that the controller would know when the focus spot is near the edge of the workpiece.”  The basis of the rejection is not whether it is known that controllers can track focus spot movement.  Rather, the basis of the rejection is whether or not the specification provides sufficient disclosure for the manner in which the controller is intended to be programmed, or otherwise perform the claimed function, in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  The evidence proffered by the Applicant does not address this issue.

	Claim Rejections-35 U.S.C. §103
Applicant traverses the combination of Burr, in view of Reeves-Hall, and in further view of Hoekstra, with respect to claim 1, in that:
“…Burr selected an ultrafast laser that "can create changes in optical properties in small regions without transferring significant heat to the surrounding material." Burr, ¶[0019] (emphasis added). Burr continues, "In the example of using ablation to generate micro-voids, excessive heat transfer can result in the creation of cracks or other damage. Ultrafast pulses can cause ablation, however, by direct transition from solid to plasma which results in relatively little heating of the surrounding material." Id.”

“Thus, Burr does not teach or suggest the claimed system designed to "adapt at least one of the laser parameters in dependence of the focus spot being near an edge of the scintillation material" because it knows that its ultrafast laser "results in relatively little heating of the surrounding material." There is no basis to combine Burr with Hoekstra because the so called -9-QB\71588917.1 Response to Office ActionSerial No.: 15/121,908"edge effect" of Hoekstra is irrelevant to the device of Burr, as the "edge effect" is a result of excessive heat creation at the edge.”

“The Office Action asserted that the proffered combination is proper because "[t]here is no evidence in the prior art that Burr criticizes, discredits, or otherwise discourages avoiding overheating at the material edge." Office Action, pg. 49. However, this is not the proper standard for consideration. Burr expressly states that its user of an ultrafast laser "results in relatively little heating of the surrounding material." Thus, there is absolutely no reasoning in the art of record to combine Burr with, for example, Hokestra to "teach adapting laser parameters in dependence on a material edge such that overheating of the edge is avoided," as asserted in the Office Action. Office Action, pg. 48. Burr doesn't suffer from overheating of the edge because its ultrafast laser "results in relatively little heating." Thus, one of skill in the art would not modify Burr with Hokestra to adapt "laser parameters in dependence on a material edge such that overheating of the edge is avoided," when there is no risk of overheating the material edge due to Burr using an ultrafast laser.”
 
“As stated previously and not addressed in the Office Action, one of ordinary skill in the art would not modify Burr to solve a problem that does not exist in Burr: overheating at the edges. A person of skill in the art working with the system of Burr would not look to the high heat, crack- forming device of Hoekstra to solve a non-existent problem in the system of Burr. To say otherwise disregards the actual teachings of Burr, which is a touchstone of a rejection predicated on impermissible hindsight (i.e., "Any judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Applicant's disclosure, such a reconstruction is proper." MPEP 2145(X)(A), quoting In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971), (emphasis added)).”


In response, the examiner respectfully disagrees. Burr teaches, as evident in paragraphs 0018-0019, using an ultrafast laser to ablate a scintillator material, where “ultrafast” pulses allow for changes in optical properties in small regions without transferring significant heat to the surrounding material.  The selection of an ultrafast laser allows for the transferring of significant heat to surrounding material to be minimized and/or avoided.  Burr, therefore, is concerned with avoiding significant heat to areas of the material not being ablated. Burr also discusses that excessive heat transfer can result in the creation of cracks or other damage. Hoekstra states, in paragraph 0030, that “The edge of a substrate is much weaker than its bulk portions making the material susceptible to uncontrolled cracking after introducing thermal shock. Also, any microcracks can be present in the material, such as created by edge grinding or other mechanical processes. The microcracks must be considered. The material edge also tends to heat faster than other portions because the edge serves as a boundary between conductive and convective heat transfer regions.”  Hoekstra states that microcracks can be present in a material, as a result of previous manufacturing processes, for instance, and that the heating of the material edge tends to occur faster because the edge serves as a boundary between conductive and convective heat transfer regions.  Those of ordinary skill in the art would also consider the possibility of microcracks existing at the material edge of Burr and that heating of the material edge of Burr would also tend to occur faster for the same reasons.  Here, using the teachings of Hoekstra would provide a means of preventing, or at least slowing, crack propagation at the material edge.
Burr does teach, in paragraph 0019, that the “quick interaction produced by ultrafast lasers can create changes in optical properties in small regions without transferring significant heat to the surrounding material” and that “excessive heat transfer can result in the creation of cracks or other damage.”  Burr is, therefore, concerned with minimizing heating to surrounding material. Hoekstra goes one further to avoid heating at the edges.  One of ordinary skill in the art, concerned with minimizing heating to sensitive areas, would look to the teachings of Hoekstra in order to further minimize heating at the edges. It is not clear why one of ordinary skill in the art, starting at Burr, would not seek to further minimize heating at the edges.
Furthermore, the examiner notes that the applicant admits that “a conventional controller can achieve the claimed function” [last paragraph, page 7].  The function in question being adapting at least one of the laser parameters in dependence of the focus spot being near an edge of the scintillation material.  The examiner notes that, based on this admission, the controller of Burr appears to also be able to achieve the claimed function.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the conclusion of obviousness is found in the Hoekstra reference.  That is, the rational underpinning to combine the prior art references is based on a non-hindsight reason.
Drawings
The drawings are objected to because Figures 2A, 2B, 5A, 5B, 6A, 6B, 8, and 10 are of insufficient quality such that all details being depicted are not clearly visible.  For instance, Figures 2A and 2B have reference character 204 pointing to an indistinguishable object (scintillator 204 and edge 210 are not clearly visible) and Figures 5A, 5B, 6A, etc. all are too dark to make out any distinguishable features (each also including a scale from zero to some number indicating variations in color that cannot be distinguished). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10, 12-19, and 37-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a controller that is configured to "...adapt at least one of the laser parameters in dependence of the focus spot being near an edge of the scintillation material...,” which does not have sufficient support in the originally filed specification.

    PNG
    media_image1.png
    422
    831
    media_image1.png
    Greyscale

Figure 1 shows a schematic diagram in which the controller is labelled as character 108.  Paragraph 0040, as published, discloses that “the controller 108 may be configured to control the focus position of the one or more laser beams generated using laser system 102, by controlling the various optical elements, components, and hardware therein. For instance, the controller 108 may operate one or more focusing lenses, and/or one or more micro-electro-mechanical system ("MEMS") components, or galvo scanner mirror system components, and the like, to direct one or more laser beams to one or more focus positions within a material,” whereas Paragraph 0041 discloses that “the controller 104 may be configured to control or synchronize both a movement of the holder 104 as well as a scanning of the one or more laser beams in order to control the focus positions within various materials. For instance, the controller 104 may include a software platform containing instructions for controlling laser operation and as well as the holder 104 positioning in an automated fashion, requiring no need for user interaction” (emphasis added).  Still further, Paragraph 0043 discloses that “the controller 108 may modify or adjust laser, and other, parameters in dependence of the properties of the targeted material properties, such as geometry, width, thickness, depth, hardness, brittleness, composition and so forth. In addition, the controller 108 may modify or adjust parameters in dependence of the position of one or more focused laser beams in relation to one or more edges of the targeted material.”

    PNG
    media_image2.png
    438
    741
    media_image2.png
    Greyscale

Fig. 2 illustrates a situation in which the laser beam 200 is focused near an edge surface 210 of the material 204 resulting in laser beam 200 being partially reflected causing a weaker focal spot and reduced energy density (para. 0044), whereas Paragraph 0045 discloses compensating the “edge effect” in which “the controller 108 may control the beam delivery optics of the laser system 102, such as a MEMS array to avoid the edge effect. In particular, a laser beam may be shaped using a beam chopper and directed through a certain area of the multi-stage optics in the laser system 102, which is configured for processing an edge area of a material. In yet other aspects, laser power, or repetition rate can be increased near edge areas to compensate for loss of energy density.”  
Lastly, paragraph 0056 discloses, with respect to the flowchart of Figure 3, that “process block 308 may include adapting laser parameters, and other parameters, in dependence of the position of a focused laser beam in relation to one or more edges of the targeted materials.” Paragraphs 0041 and 0066 disclose using a software platform for controlling the laser operation in an automated fashion. 
The written description, as originally filed, does not provide sufficient disclosure of how the controller receives, or otherwise is made aware, of the focus spot being located near an edge of the material. For instance, how does the controller ascertain that the focus spot is near the edge of the material? Does the software platform utilized by the controller predict the focus spot location? Does the controller rely on data obtained through the use of sensors, probes, etc. that detect the focus spot location? 
Claims 2-6, 8-10, 12-19, and 37-43 inherit the above due to their respective dependency from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-6, 8-10, 12-19, and 37-43 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “the focus spot being near an edge” renders the claim indefinite as it is unclear what is meant by “near an edge.”

    PNG
    media_image2.png
    438
    741
    media_image2.png
    Greyscale

	Figure 2, above, shows laser spot 202, 208 relative to material 204, with element 210 being an “edge surface” (para. 0044, as published).  The specification does not describe what is meant by “near an edge,” with paragraph 0044 merely repeated the same claim language that a focus spot is “near an edge surface 210 of the material 204.” The term “near an edge” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12-19, and 37-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (U.S. Publication 2005/0023733) in view of Reeves-Hall et al. (U.S. Publication 2011/0284510), hereinafter Reeves-Hall, and in view of Hoekstra et al. (U.S. Publication 2003/024909), hereinafter Hoekstra.
Regarding claim 1, Burr discloses a system for processing a scintillation material using laser beams (“Method for Generating Optical Anisotropy in Scintillators Using Pulsed Lasers”-Title; See also Paragraphs 0007 and Figures 2-4), the system comprising:

    PNG
    media_image3.png
    394
    215
    media_image3.png
    Greyscale

a laser (laser generator 26) (para. 0018; “…it is contemplated that the laser generator 26 is preferably a pulse laser generator. Although nanosecond pulses may be utilized, the present invention is likely to benefit from extremely short pulses commonly referred to as "ultrafast" pulses. One example of these pulses are referred to as picosecond (<10 ps) and femtosecond (10-15 s) lasers…”) [This corresponds to the pulsed laser disclosed in paragraph 0031 of the instant application which exhibits pulses on the nanosecond, picosecond or femtosecond range.] configured to output a laser beam (“utilized to generate a laser 34”-para. 0016) having a wavelength (the laser produced by 26 inherently has a wavelength) necessary to alter a crystal structure of a scintillation material (scintillator element 24) (para. 0016, focusing device 28 focuses the laser to generate focal spot 36, where the laser “is utilized to alter the optical characteristics of the scintillator element 24 in the location of the focal spot” and “utilized to create complex three-dimensional patterns 44,” shown in Figure 2) (para. 0017, discloses modifying a wide variety of optical properties which can include “changing the crystal structure of a crystalline scintillator, creating local crystal domains of different orientation than the surrounding crystalline material in a single crystal, creating localized crystalline regions in otherwise non-crystalline materials (such as glass), generating micro-voids within the scintillator elements 24…”) (Accordingly, the wavelength of the laser is of such value necessary to alter the scintillator element 24);
a means for engaging the scintillation material and positioning the scintillation material (para. 0016 discloses using translation device 38 to move the position of focal spot 38 relative to the scintillator 24 and that “the same effect can be accomplished through the relative movement of the scintillator element 24”); and
a controller (42) in communication with the laser (Para. 0016, control device 42 is “in communication with the translation device 38 as well as the laser generator 26 and focusing device 28”), and configured to: 

    PNG
    media_image4.png
    2
    3
    media_image4.png
    Greyscale
			
    PNG
    media_image4.png
    2
    3
    media_image4.png
    Greyscale
		
    PNG
    media_image4.png
    2
    3
    media_image4.png
    Greyscale

    Fig. 3 of Burr				    Fig. 2 of Burr				  Fig. 4 of Burr

select laser parameters in accordance with known material properties of the scintillation material (paragraph 0043 of the instant application, as published, discloses “material properties, such geometry, width, thickness, depth, hardness, brittleness, composition and so forth”) (para. 0015 discloses examples of scintillator 24 as “glass scintillators, single crystal scintillators and ceramic elements,” which describe material composition) (As can be clearly shown above in the Figures, the scintillator inherently possesses geometry, width, thickness, and depth.  Still further, hardness and brittleness are intrinsic properties.  That is, scintillator 24 inherently has a hardness and brittleness);
direct the laser beam to a focus spot (as described above, control device 42 is in communication with laser 26.  Para. 0017, discloses that a wide variety of optical properties may be modified, such as “changing the index of refraction at the focal spot 36, changing the optical absorption at the focal spot 36, changing the photon scattering properties at the focal spot 36.” Still further, para. 0018 discloses laser generator 26 producing “extremely short pulses commonly referred to as ‘ultrafast’ pulses” and may be picosecond or femtosecond lasers.  Para. 0018 continues in that the “interaction mechanism between the focal spot 36 and the scintillator element 24 is generally a non-resonant, non-linear, multi-photon interaction…The non-linear nature of the interaction (the interaction strength does not depend linearly on the laser intensity, but instead increases as the intensity raised to a power) the interaction is strongest in a region smaller than the focal spot 36” and that “When utilizing tightly focused beams, the threshold is exceeded only in the center of the focal volume 36 to provide tight control”) (Accordingly, the pulses generated by the ultrafast laser 26 inherently have laser parameters, for instance, pulse energy, duration, repetition, etc. while the laser itself inherently has a wavelength of some value. In order to the laser 26 to “alter the optical properties at the focal spot” of the scintillator 24, at least some laser parameters would necessarily be selected.  For example, selecting a pulse energy or duration for the ultrafast laser 26 in order to perform the intended operation of altering the optical properties of the scintillator is either inherently or impliedly disclosed in Burr.  Those of ordinary skill in the art would consider it reasonable that in order for scintillator 24, inherently having the aforementioned material properties, to be processed by laser 26, certain laser parameters would, necessarily need to be selected in accordance with the material properties of scintillator 24);
drive at least one of the laser and the holder through a plurality of positions (para. 0016, “Through the use of a translation device 38 the position of the focal spot 36 relative to the scintillator element 24 may be moved such that a complex anisotropic portion 40 may be generated (see FIG. 4). Although the translation device 38 is illustrated as modifying the position of the focal spot 36, it should be understood that the same effect can be accomplished through the relative movement of the scintillator element 24”), the focus spot directed to various portions of the scintillation material based on the plurality of positions (as stated above, such translation moves focal spot 36 relative to scintillator 24 to a plurality of positions), each of the plurality of positions corresponding to the known material properties of the scintillation material (With respect to Burr, the aforementioned translation of, for example translation device 38, causes the focal spot 36 to move to various portions of the scintillator 24.  For instance, moving the laser 26, via translation device 38, from the center of scintillator toward an outer edge of the scintillator-either left, right, forward, backward, etc.-amounts to driving the laser through a plurality of positions.  Each of these positions corresponds to a width, thickness, depth, hardness, brittleness, composition of scintillator 24.  For example, the laser being positioned such that the focal spot 36 is formed at a central region of the scintillator corresponds, at least partially, to the material properties of the scintillator at that position.  Similarly, if the laser 26 is moved left or right such that the focal spot 36 is formed at an outer edge of scintillator 24 corresponds, at least partially to the material properties of the scintillator at that position) (See also para. 0017); and
the focus spot being in relation to one or more edges of the scintillation material (Figure 3 shows focal spot in relation to one or more edges of scintillator 24.),  
wherein the driving through the plurality of positions forms microstructures having altered crystal structure (para. 0007, “…using the laser to alter the optical properties at the focal spot such that anisotropy is generated in the isotropic portion; and moving the focal spot relative to the scintillator element such that a three-dimensional pattern with altered optical properties is generated…” where the optical properties include “…changing the crystal structure of a crystalline scintillator, creating local crystal domains of different orientation than the surrounding crystalline material in a single crystal, creating localized crystalline regions in otherwise non-crystalline materials (such as glass), generating micro-voids within the scintillator elements 24…”-para. 0017) (Please note, the scintillation material is not positively recited in claim 1.  Rather, claim 1 clearly indicates that the scintillation material is the article or material worked upon by the system in its intended use.  Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115).
Burr is silent on the means for engaging the scintillation material and positioning the scintillation material being a holder, where the controller is in communication with the holder. Burr is also silent on the controller being configured to adapt at least one of the laser parameters in dependence of the focus spot being near an edge of the scintillation material.
Reeves-Hall teaches that it is known in the art of laser processing systems (para. 0001, “laser processing a work material, such as, for example, a metal, semiconductor, plastic or any other material amenable to processing with electromagnetic radiation.” Para. 0035, “processing, as used herein, can include machining, cutting, marking, printing, drilling, ablating, vaporizing, heat treating, such as hardening or annealing, as well as many other operations.”) (Figure 1A, system 10a, controller 40, workpiece 12, and laser 20/30 which can be an “ultrafast laser, such as a picosecond or femtosecond laser”-para. 0036) to use a holder (14) that is configured to engage the workpiece (12)(para. 0034, 12 is mounted on 14) and position the workpiece, where the controller is in communication with the holder (controller 40 “controls one or both of the positioning of the work bed and the laser head” such that 14 is translated or rotated about or translated along a selected axis or selected axes-para. 0036) .  Still further, Reeves-Hall teaches the controller (40) is configured to adapt laser parameters (para. 0036, controller 40 controls “output power, wavelength, pulse width, pulse repetition, frequency, duty cycle, or pulse energy of pulses provided by the laser” and controls “laser head 30 for varying the spot size, focal length, focal depth, etc. of the laser beam.”) (See also Figure 4 and Paragraph 0060, the processing parameter is adjusted responsive to the sensing characteristic of the optical signature).
Reeves-Hall further teaches, in paragraph 0050, adjusting process parameters in response to sensing one or more characteristics of the optical signature including “the energy, power, depth of focus, or spot size of the laser beam of optical energy, or, additionally, the location of the focal point relative to the surface of the work material 12. Other adjustable process parameters include pulse shape, temporal width, energy, or repetition rate.”  
The advantage of combining the teachings of Reeves-Hall is that in doing so would provide a means for holding the scintillation material during a processing operation (workpiece 12 being mounted to 14, para. 0034, would prevent unwanted movement of 12 during translation/rotation), as well as, to provide a means for controlling laser parameters of the laser (controlling output power, wavelength, pulse width, pulse repetition frequency, duty cycle, or pulse energy of pulses provided by the laser-para. 0036), thereby allowing for variation and/or adjustment of the laser parameters.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Burr with Reeves-Hall, by adding to the means for engaging/positioning the scintillation material and the controller of Burr, with teachings of Reeves-Hall, to provide a means for holding the scintillation material during a processing operation (workpiece 12 being mounted to 14, para. 0034, would prevent unwanted movement of 12 during translation/rotation), as well as, to provide a means for controlling laser parameters of the laser (controlling output power, wavelength, pulse width, pulse repetition frequency, duty cycle, or pulse energy of pulses provided by the laser-para. 0036), thereby allowing for variation and/or adjustment of the laser parameters.
The combination of Burr and Reeves-Hall teaches each claimed limitation including the controller being configured to adapt laser parameters.  The combination is silent on the laser parameters being adapted in dependence to the focus spot being near an edge of the scintillation material. Burr teaches, in paragraph 0019, that the “quick interaction produced by ultrafast lasers can create changes in optical properties in small regions without transferring significant heat to the surrounding material” and that “excessive heat transfer can result in the creation of cracks or other damage.”  Burr is, therefore, concerned with minimizing heating to surrounding material.
As an initial matter, the examiner notes that in the Remarks filed 04/08/2022 [last paragraph, page 7], the applicant admits that “a conventional controller can achieve the claimed function.”  The function in question being adapting at least one of the laser parameters in dependence of the focus spot being near an edge of the scintillation material.  The examiner notes that, based on this admission, the controller of Burr would also be able to achieve the claimed function.
However, the examiner cites to Hoekstra for additional evidence.

    PNG
    media_image5.png
    619
    585
    media_image5.png
    Greyscale

Hoekstra teaches that it is known in the art of laser processing non-metallic materials (para. 0002; “…a method and apparatus for precisely separating non-metallic materials into a plurality of smaller pieces, and more particularly, this the invention relates to a method and apparatus for splitting non-metallic materials by controlling internal forces and propagating a microcrack to separate a material along a desired path….”  The formation of microcracks is considered to correspond to the generation of micro-voids of Burr in non-metallic materials) (Fig. 2, optical system 21 includes lasers 22 and 24 which are supported on frame 26.  Motion system 28 includes a support table 28a that moves the workpiece relative to the optical system 21-para. 0039. Para. 0043, “motion system 28 uses a computer 36 to control the movement of the workpiece W relative to the laser output. One possible control method generates control signals from the computer to move the workpiece in the x, y, and Θ directions while holding the optics stationary. Conversely, a workpiece can remain stationary, while the optical system carrying the laser is moved in all directions. A hybrid approach allows both the optical system and the workpiece to be moved in limited directions.”) (Computer 36, therefore, is in communication with the laser 22/24 and the holder 28/28a) to adapt laser parameters in dependence of the focus spot being near an edge of the material (para. 0040 discloses that the laser source is chosen based on the material to be separated, for instance a CO2 or YAG laser source, and should operate in the TEM00 mode providing a predominately Gaussian profile.  Therefore, the lasers emitted from the laser source necessarily have a focus point) (para. 0047 discloses the YAG laser using pulses )(Figure 3A and paragraph 0052; “optional shutter 44 is placed between the custom lens element 53 and the workpiece W and can be used to block selectively a portion of the laser radiation to effectively shorten the beam spot on the workpiece. The shutter 44 can change the beam length during the laser cutting process and achieve a desired affect. For example, the shutter can truncate a front section of the laser beam while the laser beam is near the leading or trailing edge of the substrate to avoid overheating the edges, as shown in the edge effect diagram of FIG. 8”) (para. 0030 discloses that “The edge of a substrate is much weaker than its bulk portions making the material susceptible to uncontrolled cracking after introducing thermal shock. Also, any microcracks ca be present in the material, such as created by edge grinding or other mechanical processes. The microcracks must be considered. The material edge also tends to heat faster than other portions because the edge serves as a boundary between conductive and convective heat transfer regions”) (Here, by using the shutter to change or truncate the laser beam while the beam is near the leading or trailing edge of the substrate, overheating the edges of the material is avoided.  Figure 8 shows the manner in which the speed and beam are controller relative to the edges of the material).
The advantage of combining the teachings of Hoekstra is that in doing so would provide a means for controlling the laser beam at the edge of the material being processed, which tends to heat faster than other portions of the material, in order to further minimize the heating at the edges.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Burr, as modified by Reeves-Hall, with Hoekstra, by adding to the operation of the controller of Burr, with teachings of Hoekstra, to provide a means for controlling the laser beam at the edge of the material being processed, which tends to heat faster than other portions of the material, in order to further minimize the heating at the edges.
Regarding claim 2, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation.
Burr, specifically, further discloses the laser further comprising at least one laser source (para. 0018, 26 is a picosecond or femtosecond laser) configured to generate light (“ultrafast” pulses) defined by the laser parameters (inherently disclosed, as the ultrafast pulses from 26 necessarily include a wavelength, a pulse energy, a pulse duration, energy distribution, etc.), and comprising a pulse energy, or a pulse duration, or a wavelength, or a pulse repetition, or combinations thereof (as previously stated.  Laser 26, being a picosecond or femtosecond laser, outputs a beam of ultrafast pulses, which inherently includes a pulse energy, pulse duration, wavelength, etc.).
Regarding claim 3, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image6.png
    511
    335
    media_image6.png
    Greyscale

Burr, specifically, further discloses at least one focusing device (28) configured to direct the laser beam (para. 016, 28 generates focal spot 36, which is then used to alter the scintillator 24), and defined by a lens numerical aperture, or a working distance (indicated by the arrow shown above, which indicates a working distance between focusing device 28 and scintillator 24), or both.
Burr is silent on the focusing device being a lens.

    PNG
    media_image7.png
    419
    534
    media_image7.png
    Greyscale

However, Reeves-Hall further teaches a focusing device being a lens configured to direct the laser beam (84, para. 0040 discloses laser head 30 including optical elements, e.g., lenses 84 for focusing or collimating the laser beam prior to delivery of the beam to workpiece 12).  Still further, Reeves-Hall also teaches the focusing lens being defined by a lens numerical aperture, or a lens working distance (indicated by the arrow shown above, which indicates a working distance between lens 84 and workpiece 12), or both.
The advantage of combining the teachings of Reeves-Hall is that in doing so would provide a conventional lens for focusing or collimating the laser beam prior to delivery to the scintillation material.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Burr, as modified by Reeves-Hall, with Hoekstra, by replacing the focusing device of Burr, with focusing lens of Reeves-Hall, to provide a conventional lens for focusing or collimating the laser beam prior to delivery to the scintillation material.
Regarding claim 4, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 2, teaches each claimed limitation.
Burr, specifically, further discloses the pulse duration is one of a nanosecond range, or a picosecond range, or a femtosecond range, or combinations thereof (Para. 0018, nanosecond pulses may be utilized, however, using picosecond and femtosecond pulses are advantageous).
Regarding claim 12, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a pixel formation in the scintillation material via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “pixel formation via the microstructures having altered crystal structure,” as best understood, corresponds to a formation in the scintillation material and, accordingly, refers to the material or article worked upon by the system of claim 1.  As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Regarding claim 13, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to an optical barrier formation via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “optical barrier formation via the microstructures having altered crystal structure,” as best understood, corresponds to a formation in the scintillation material and, accordingly, refers to the material or article worked upon by the system of claim 1.  As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Regarding claim 14, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a waveguide formation via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “waveguide formation via the microstructures having altered crystal structure,” as best understood, corresponds to a formation in the scintillation material and, accordingly, refers to the material or article worked upon by the system of claim 1. As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Regarding claim 15, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a light diffuser formation via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “light diffuser formation via the microstructures having altered crystal structure,” as best understood, corresponds to a formation in the scintillation material and, accordingly, refers to the material or article worked upon by the system of claim 1.  As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Regarding claim 16, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a photonic bandgap structure formation via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “photonic bandgap structure formation via the microstructures having altered crystal structure,” as best understood, corresponds to a formation in the scintillation material and, accordingly, refers to the material or article worked upon by the system of claim 1.  As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Regarding claim 17, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a uniform crystal structure formation throughout a volume of the scintillation material via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “uniform crystal structure formation throughout a volume of the scintillation material,” as best understood, corresponds to a formation in the scintillation material and, accordingly, refers to the material or article worked upon by the system of claim 1. As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Regarding claim 18, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a non-uniform crystal structure formation throughout a volume of the scintillation material via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “non-uniform crystal structure formation throughout a volume of the scintillation material,” as best understood, corresponds to a formation in the scintillation material and, accordingly, refers to the material or article worked upon by the system of claim 1.  As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Regarding claim 19, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters at correspond to a density of the microstructures having a modified index of refraction that varies across the scintillation material.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “density of the microstructures having a modified index of refraction that varies across the scintillation material” refers to the material or article worked upon by the system of claim 1.  As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Regarding claim 37, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the known material properties correspond to hygroscopy.
With respect to “hygroscopy,” paragraph 0036 of the instant application, as published, states “system 100 may be used for processing hygroscopic scintillation materials…as well as non-hygroscopic materials…” and that hygroscopic materials are “…susceptible to absorption or adsorption of water molecules found in ambient air humidity…,” while paragraph 0028 states that hygroscopic materials “become damaged or change properties when exposed to ambient humidity.
As previously stated, the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The scintillation material, and properties thereof, being hygroscopic refers to the material or article worked upon by the system of claim 1.  As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  

    PNG
    media_image4.png
    2
    3
    media_image4.png
    Greyscale
			
    PNG
    media_image4.png
    2
    3
    media_image4.png
    Greyscale
		
    PNG
    media_image4.png
    2
    3
    media_image4.png
    Greyscale

    Fig. 3 of Burr				    Fig. 2 of Burr				  Fig. 4 of Burr

Regarding claim 38, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation.
As stated in claim 1, Burr discloses the known material properties corresponding to at least one of geometry, width, thickness, depth, hardness, and brittleness (para. 0015 discloses examples of scintillator 24 as “glass scintillators, single crystal scintillators and ceramic elements,” which describe material composition) (As can be clearly shown above in the Figures, the scintillator inherently possesses geometry, width, thickness, and depth.  Still further, hardness and brittleness are intrinsic properties.  That is, scintillator 24 inherently has a hardness and brittleness).
Regarding claim 39, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation.
As stated in claim 1, Reeves-Hall teaches the controller (40) adapting laser parameters comprising increasing at least one of a laser power or a pulse repetition rate (para. 0036, controller 40 controls “output power, wavelength, pulse width, pulse repetition, frequency, duty cycle, or pulse energy of pulses provided by the laser” and controls “laser head 30 for varying the spot size, focal length, focal depth, etc. of the laser beam.”) (See also Figure 4 and Paragraph 0060, the processing parameter is adjusted responsive to the sensing characteristic of the optical signature).
Reeves-Hall further teaches, in paragraph 0050, adjusting process parameters in response to sensing one or more characteristics of the optical signature including “the energy, power, depth of focus, or spot size of the laser beam of optical energy, or, additionally, the location of the focal point relative to the surface of the work material 12. Other adjustable process parameters include pulse shape, temporal width, energy, or repetition rate.”  
Here, those of ordinary skill in the art would readily understand the adjusting of the laser parameters in response to a sensed characteristic, as taught by Reeves-Hall, implies that such parameter may be increased or decreased.  Accordingly, Reeves-Hall has implicit disclosure of increasing laser power or pulse repetition rate.
Regarding claim 40, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation including wherein adapting the at least one of the laser parameters compensates for a loss of an energy density of the laser beam at the edge of the scintillation material.  
Paragraph 0031 of the instant application (as published) states that the laser parameters, being adapted, include “pulse energy, pulse duration, pulse repetition, laser wavelength, laser energy density, laser power and so on,” whereas paragraph 0045 discloses increasing laser power or repetition rate to compensate for loss of energy density.
Reeves-Hall, as relied upon in claim 1, teaches the controller (40) adapting the at least one laser parameter which includes pulse energy, pulse duration, pulse repetition, laser wavelength, laser energy density, or laser power (para. 0036, controller 40 controls “output power, wavelength, pulse width, pulse repetition, frequency, duty cycle, or pulse energy of pulses provided by the laser” and controls “laser head 30 for varying the spot size, focal length, focal depth, etc. of the laser beam.”).
Hoekstra, as relied upon in claim 1, teaches controlling the laser beam in order to avoid overheating at the edges of the material.
The primary combination teaches each claimed limitation and, accordingly, would also be able to compensate, at least partially, for a loss of an energy density at the edge of the material as claimed. See MPEP 2114.


    PNG
    media_image4.png
    2
    3
    media_image4.png
    Greyscale
			
    PNG
    media_image4.png
    2
    3
    media_image4.png
    Greyscale
		
    PNG
    media_image4.png
    2
    3
    media_image4.png
    Greyscale

    Fig. 3 of Burr				    Fig. 2 of Burr				  Fig. 4 of Burr

Regarding claim 41, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation.
As stated in claim 1, Burr discloses the known material properties comprise optical properties of the scintillation material (para. 0015 discloses examples of scintillator 24 as “glass scintillators, single crystal scintillators and ceramic elements,” which describe material composition, such compositions inherently have optical properties).  Furthermore, paragraph 0015 of Burr states that the scintillation material (24) in a preprocessed condition 30 comprises an isotropic portion 32 wherein the optical properties are constant and, in paragraph 0016, that the laser 34 is utilized to alter the optical characteristics of the scintillation material 24 (modifying the isotropic portion 32 to be anisotropic). See also paragraph 0017 that discloses “a wide variety of optical properties maybe modified to generate the three-dimensional patterns 44 with anisotropic properties at the focal spot 36. It is contemplated that these properties can include, but are not limited to, changing the crystal structure of a crystalline scintillator, creating local crystal domains of different orientation than the surrounding crystalline material in a single crystal, creating localized crystalline regions in otherwise non-crystalline materials (such as glass), generating micro-voids within the scintillator elements 24, changing the index of refraction at the focal spot 36, changing the optical absorption at the focal spot 36, changing the photon scattering properties at the focal spot 36, or by otherwise damaging the scintillator element 24.”
Regarding claim 42, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 41, teaches each claimed limitation.
Burr further discloses wherein the optical properties comprise at least one of an index of refraction or a reflectivity (index of refraction or a reflectivity are inherent properties of the scintillation material.  Furthermore, paragraph 0017 states that the focal spot 36 is used to change the index of refraction).
Regarding claim 43, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for, explicitly, wherein the selected laser parameters correspond to a transparent optical barrier formation via the microstructures having altered crystal structure.
However, as detailed in claim 1, the primary combination discloses selecting laser parameters in accordance with material properties of the scintillation material.  Please note, however, that the scintillation material is not positively recited.  Rather, the claims clearly indicate that the scintillation material is the article or material worked upon by the system in its intended use. The “transparent optical barrier formation via the microstructures having altered crystal structure” refers to the material or article worked upon by the system of claim 1.  As such, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (U.S. Publication 2005/0023733) in view of Reeves-Hall et al. (U.S. Publication 2011/0284510), hereinafter Reeves-Hall, and Hoekstra et al. (U.S. Publication 2003/024909), hereinafter Hoekstra, and in further view of Bovatsek et al. (U.S. Publication 2006/0207976), hereinafter Bovatsek.
Regarding claim 5, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 2, teaches each claimed limitation except for the wavelength being 532 nanometers, or 946 nanometers, or 1064 nanometers.
Bovatsek teaches that it is known in the art of laser processing systems (Title, “Laser Material Micromachining with Green Femtosecond Pulses”; para. 0005, using pulsed laser to form microstructures in a material) (Figure 1, laser 12 produces ultrashort pulses having pulse durations from about 100 fs to 20 ps-para. 0024) for the wavelength to be 532 nanometers, or 946 nanometers, or 1064 nanometers (Abstract, ultrashort pulses may have a wavelength between about 500 to 550 nanometers).
The advantage of combining the teachings of Bovatsek is that in doing so would provide a pulsed laser having a wavelength that causes less material heating than higher wavelengths (para. 0075,”… less energy to cause heating in the regions near the machined portions…the ablations threshold is lower for shorter wavelength…lower fluences may be used with green light, which will cause less material heating…”), as well as, allows for a substantial portion of the incident laser radiation to be transmitted through the workpiece without incurring permanent damage to the material (para. 0072).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Burr, as modified by Reeves-Hall and Hoekstra, with Bovatsek, by replacing the wavelength of Burr, being sufficient to alter the crystal structure of the scintillator, with the teachings of Bovatsek, to provide a pulsed laser having a wavelength that causes less material heating than higher wavelengths (para. 0075,”… less energy to cause heating in the regions near the machined portions…the ablations threshold is lower for shorter wavelength…lower fluences may be used with green light, which will cause less material heating…”), as well as, allows for a substantial portion of the incident laser radiation to be transmitted through the workpiece without incurring permanent damage to the material (para. 0072).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (U.S. Publication 2005/0023733) in view of Reeves-Hall et al. (U.S. Publication 2011/0284510), hereinafter Reeves-Hall, and Hoekstra et al. (U.S. Publication 2003/024909), hereinafter Hoekstra, and in further view of Xuan et al. (U.S. Publication Patent 6169631), hereinafter Xuan.
Regarding claim 6, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 2, teaches each claimed limitation except for the laser further comprising a beam splitter for generating a plurality of laser beams using the at least one laser source.
Xuan teaches that it is known in the art of laser machining (Title; Figure 2) to use a beam splitter (beam splitter 29) for generating a plurality of laser beams (beam 1 and beam 2) using at least one laser source (laser head 23).
The advantage of combining the teachings of Xuan is that in doing so would provide a means of generating two beams with the same intensity from a single coherent laser beam source, wherein the intensity of the laser beams heat the target surface and cause topographical changes accordingly (Col. 5, lines 5-25 and 25-35).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Burr, as modified by Reeves-Hall and Hoekstra, with Xuan, by adding to the laser of Burr, with the teachings of Xuan, to provide a means for generating two beams with the same intensity from a single coherent laser beam source, wherein the intensity of the laser beams heat the target surface and cause topographical changes accordingly (Col. 5, lines 5-25 and 25-35).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (U.S. Publication 2005/0023733) in view of Reeves-Hall et al. (U.S. Publication 2011/0284510), hereinafter Reeves-Hall, and Hoekstra et al. (U.S. Publication 2003/024909), hereinafter Hoekstra, and in further view of Dantus (U.S. Publication 2009/0188901).
Regarding claims 8 and 9, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for the system further comprising a housing configured for controlling an environment about the scintillation material placed in the housing (claim 8) and further comprising an index of refraction matching liquid disposed within the housing (claim 9).

    PNG
    media_image8.png
    210
    368
    media_image8.png
    Greyscale

Dantus teaches that it is known in the art of laser processing systems (Title; para. 0003, “material process system and more particularly to micromachining with a laser;” para. 0004, “It is known to employ femtosecond lasers for micromachining…;” Figures 1-2 and 8) to use a housing (holding tank 209) configured for controlling an environment about the material (workpiece 205) placed in the housing (workpiece 205 is submerged within liquid 207 in holding tank 209; para. 0032, debris is removed via a pump, filter and piping system, which, at least partially, controls an environment about workpiece 205) and further comprising an index of refraction matching liquid disposed within the housing (para. 0032, liquid 207 is water or machining oil, where “oil is ideally suited for index matching between the objective and the workpiece. Solution 207 beneficially provides a self-focusing performance that is expected to achieve smaller micromachining hole sizes, in the order of 500 nm or less, due to the index of refraction of the solution”).
The advantage of combining the teachings of Dantus is that in doing so would provide a means for submerging the workpiece within an index matching liquid, which allows for achieving smaller micromachined structures, as well as, provides a self-focusing performance (para. 0032). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Burr, as modified by Reeves-Hall and Hoekstra, with Dantus, by adding to the system of Burr, with the teachings of Dantus, to provide a means for submerging the workpiece within an index matching liquid, which allows for achieving smaller micromachined structures, as well as, provides a self-focusing performance (para. 0032).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (U.S. Publication 2005/0023733) in view of Reeves-Hall et al. (U.S. Publication 2011/0284510), hereinafter Reeves-Hall, and Hoekstra et al. (U.S. Publication 2003/024909), hereinafter Hoekstra, and in further view of Missey et al. (U.S. Patent 6754243), hereinafter Missey.
Regarding claim 10, the primary combination of Burr, Reeves-Hall, and Hoekstra, as applied in claim 1, teaches each claimed limitation except for the laser further comprising at least one micro-electro-mechanical system ("MEMS") component for directing the laser beam to the focus spot.
Missey teaches that it is known in the art of laser systems (Title; Figure 1) to use at least one micro-electro-mechanical system ("MEMS") component (MEMS actuator 24) for directing the laser beam to the focus spot (MEMS actuator 24 moves collimating lens 16, and directs beam 14 to the focus generated by focusing lens 20-Col. 2, lines 3-8, Col. 3, lines 52-67, and Col. 4, lines 1-23).
The advantage of combining the teachings of Missey is that in doing so would provide adjustments, for instance, compensating for misalignment (Col. 2, lines 3-8 and 50-55).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Burr, as modified by Reeves-Hall and Hoekstra, with Xuan, by adding to the laser of Burr, with the teachings of Missey, in order to provide adjustments, for instance, compensating for misalignment (Col. 2, lines 3-8 and 50-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761